DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending. Claims 15-16 are objected to. Claims 1-14 and 17-20 are rejected.   

Priority
This application is a DIV of 15/779,065 (issued as US 10,899,732), which is a 371 of PCT/US2016/063369, filed on 11/22/2016, which claims benefit to PRO 62/260,113, filed on 11/25/2015.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/17/2021 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the examiner has considered the IDSs and signed copies are enclosed herewith. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 1 recites “in a mammal comprising, administering” wherein the comma is misplaced. One proper recitation is “in a mammal, comprising administering”.
Claim 1 is objected to for being written in improper Markush format with respect to R1A, R1B, RR1a and RR1b. The word "and" should be added between the last two species of the Markush series (i.e., the alkyl and alkoxy species of R1A and R1B in line 7 of claim 1 and the alkyl and haloalkyl species of R1a and R1b in line 12 of claim 1). Furthermore, the recitation in line 7 of claim 1 “and wherein R1A and R1B are” should be replaced with “or wherein R1A and R1B are”. See MPEP 2173.05(h). “When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.” 
Claim 1, line 1 of page 118, is missing a comma after “-N(Rx)-”.
Claim 1, lines 13-14 of page 118 recites “RA2 is selected from the group consisting of C1-8 alkyl…” which is grammatically improper. This may be overcome by replacing the recitation with “RA2 is C1-8 alkyl…”
Claim 1, line 16 of page 118 recites “alkylene, of” from which the comma should be deleted.
Claim 1, line 19 of page 118 recites “consisting of, F” from which the comma should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bell et al. WO 2012/095781 A1 (pub. 19 July 2012)
Bell et al. teach compounds of formula (I), 
    PNG
    media_image1.png
    351
    415
    media_image1.png
    Greyscale
, such as Example 162, 
    PNG
    media_image2.png
    375
    426
    media_image2.png
    Greyscale
, for treating pain, “preferably neuropathic, nociceptive or inflammatory pain”, by administering a therapeutically effective amount of the compound (or a pharmaceutically acceptable salt thereof) to a human or animal. See, e.g., claims 18-20 and page 56.
The teaching anticipates the claimed method of treating pain in a mammal, comprising administering to the mammal in need thereof a therapeutically effective amount of a compound of formula (I), 
    PNG
    media_image3.png
    329
    699
    media_image3.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, as outlined below:
According to claim 1, wherein:
R1 is C1 alkyl;
RN is hydrogen;
R2 is H, R3 is F, R4 is H, R5 is C1 alkyl; 
m is 0 (L is absent); X2 is absent; 
ring A is a 6-membered heteroaryl ring; 
n is 1, RAA is Cl; 
RA is -ORA1; and
RA1 is C4 alkyl.
According to claim 2, wherein the compound 
    PNG
    media_image2.png
    375
    426
    media_image2.png
    Greyscale
is of formula (Ia), 
    PNG
    media_image4.png
    160
    346
    media_image4.png
    Greyscale
.
According to claim 3, wherein the compound
    PNG
    media_image2.png
    375
    426
    media_image2.png
    Greyscale
 is of formula (Ib), 
    PNG
    media_image5.png
    181
    253
    media_image5.png
    Greyscale
.

According to claim 4, wherein R2 is H.
According to claim 5, wherein R3 is halo.
According to claim 6, wherein R3 is F.
According to claim 7, wherein R4 is H.
According to claims 8-9, wherein R5 is methyl.
According to claim 10, wherein the compound
    PNG
    media_image2.png
    375
    426
    media_image2.png
    Greyscale
 is of formula (Ic), 
    PNG
    media_image6.png
    162
    365
    media_image6.png
    Greyscale
.
According to claim 11, wherein the compound
    PNG
    media_image2.png
    375
    426
    media_image2.png
    Greyscale
 is of formula (Id), 
    PNG
    media_image7.png
    157
    355
    media_image7.png
    Greyscale
.
According to claim 12, wherein the compound
    PNG
    media_image2.png
    375
    426
    media_image2.png
    Greyscale
 is of formula (Ie), 
    PNG
    media_image8.png
    162
    253
    media_image8.png
    Greyscale
.
According to claim 13, wherein R1 is methyl.
According to claim 14, wherein A is a pyridine ring. 
According to claim 17, wherein RAA is Cl.
According to claim 18, wherein 
    PNG
    media_image9.png
    90
    227
    media_image9.png
    Greyscale
 is 
    PNG
    media_image10.png
    94
    146
    media_image10.png
    Greyscale
.
According to claim 19, wherein RA is 
    PNG
    media_image11.png
    73
    88
    media_image11.png
    Greyscale
.
According to claim 20, wherein the compound is 
    PNG
    media_image12.png
    111
    269
    media_image12.png
    Greyscale
 (p. 127).


Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is Bell et al. WO 2012/095781 A1, which is discussed above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592. The examiner can normally be reached 10 am-6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/            Primary Examiner
Art Unit 1626